Per Curiam,
All questions of law that were necessarily involved in the decision of this case in the common pleas were considered and settled in Penna. Railroad Co. v. Philadelphia County, 220 Pa. 100. The question of fact at the hearing, on which the case turned, was whether the enforcement of the Act of April 5, 1907, P. L. 59, against the plaintiff would do an injustice to its stockholders by depriving them of a just return upon their shares of stock. The learned judges who heard the case found after a most thorough investigation that the plaintiff’s passenger business yielded no net profit but resulted in a heavy loss each year. Their conclusion on the whole case is thus summarized in the opinion of the learned president judge of the court: “We, therefore, conclude, in view of the fact that the company is prosecuting its passenger traffic at a loss, and that it is within the power of the company to reduce this loss by charging rates to passengers in excess of the requirements of that statute, but within the limit which the law would otherwise permit, and that in this manner the company could more nearly approach a reasonable and proper return upon its capital, that it would work an injustice to the corporators of the plaintiff company if that company were required to obey the provisions of the act of 1907.
“ It follows from the protection which is afforded by the constitutional provision to the effect that the legislature can alter or annul an existing charter only in such manner that no injustice shall be done to the incorporators, *516that the plaintiff company is relieved from the duty of compliance with the requirements of the statute in question. Upon this ground alone we hold that the plaintiff is entitled to the decree and injunction prayed for.”
In the opinion of a majority of this court the finding of fact was fully warranted by the testimony, and the conclusion announced necessarily followed. The additional ground for relief set out in the amendment to the bill, that the penalties imposed by the act for any disregard of its provisions, are so out of proportion to the fault as to be evidence that they were not in good faith intended to secure observance of the law but to force acceptance of its terms by deterring a resort to the courts and that the act is therefore unconstitutional, need not now be considered.
The decree enjoining the defendant is affirmed at its cost.